NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
NEUTRAL TANDEM, INC.,
Plaintiff-Appellant,
V.
PEERLESS NETWORK, LLC, PEERLESS
NETWORK OF ILLINOIS, LLC AND JOI'IN ~
BARNICLE, ` '
Defendants-Appellees.
2012-1012
Appeal from the United States District C0urt for the
Northern District of I11inois in case n0. 08-CV-O3402,
Judge John W. Darrah.
ON MOTION
ORDER
Neutra1 Tandem, Inc. (Neutra1) moves to stay pro-
ceedings in this appeal pending the court’s disposition of
Neutral Tandem i). Peerless Network, 2011-1144 The
appellees submit an opposition and move to withdraw

NEUTRAL TANDEM V. PEERLESS NETWORK 2
their opposition. Neutral replies Neutral also moves for
a 60-day extension of time to file its opening brief.
Neutral asserts that 2011-1144 will likely affect the
outcome of this appeal.
Upon consideration thereof,
I'r ls ORDERED THAT:
(1) The motion to stay is granted Neutral is directed
to inform the court within 14 days of the issuance of the
mandate in 2011-1144 how it believes this appeal should
proceed The appellees may also respond within that
tirne.
(2) A copy of this order shall be transmitted to the
merits panel assigned to hear 2011-1144 to inform the
panel of this related case. .
(3) The appellees' motion to withdraw their opposi-
tion to the appellant’s motion is granted
(4) The appellant’s motion for an extension of time is
moot.
FOR THE COURT
DEC 29 2011
/s/ Jan Horbaly
Date J an Horbaly
Clerk
oct John R. _Harrington, Esq. U.&C0UR‘i':¢li=r1"Epl1,'5qLs FOR
David Rene’ Yohannan, Esq. TH-5 FEDERAL ClRCUlT
320 |JEC 2 9 2011
.IAN HORBALY
CLERK